Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 05/19/2021.
Claims 4-18 and 21 are pending.

Response to Arguments
Applicant’s arguments filed, with respect to the rejection of Claims 1-3, 12-14 and 19 under non-statutory double patenting, have been fully considered and are persuasive. Claims 1-3 and 19 have been cancelled.  Therefore, the rejection of Claims 12-14 under non-statutory double patenting have been withdrawn. 
Applicant’s arguments filed, with respect to the amended independent claims (Claims 4, 12 and 21) and the previously cited prior art Greer et al. (US Pub. 2012/0265523 A1), have been fully considered and are persuasive.  Therefore, the rejection of Claims 12-14 under 35 USC 102 have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Sung et al. (US Pub. 2006/0178872 A1).
Applicant’s arguments filed, with respect to the dependent claims (Claims 6-11) and the previously cited prior art Greer et al. (US Pub. 2012/0265523 A1) and Sung et al. (US Pub. 2006/00178872 A1), have been fully considered and they are persuasive. The examiner points out that, upon further review, the combination of Greer and Sung teach the limitations of the independent claims (Claims 4, 12 and 21). Therefore, the rejection of Claims 6-11 under 35 USC 103 is being maintained.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Greer et al. (US Pub. 2012/0265523 A1) in view of Sung et al. (US Pub. 2006/0178872 A1).
Regarding Claims 4, 12 and 21, Greer teaches a method of encoding a frame (see Fig.2A and paragraph [0063]), the method comprising:
encoding a first audio frame of an audio signal at an encoder of a first computing device (see Fig.2A (120), Fig.2B (205) and paragraph [0063]);
transmitting the first audio frame from the first computing device to a second computing device (see Fig.2A (100,140,150), Fig.2B (240) and paragraph [0065]);
determining, based on a frame type of the first audio frame, a first number of bits of a second audio frame to allocate to primary coding information associated with the second audio frame and a second number of bits of the second audio frame to allocate to redundant coding information associated with the first audio frame (see Fig.3, Fig.11 (1115, 1110,1135 1130) and paragraph [0090], EVS source bits, FEC bits), wherein the second audio frame follows the first audio frame in the audio signal (see Fig.2A (160), Fig.4and paragraph [0088]);
encoding the second audio frame, wherein the second audio frame includes the first number of bits of primary coding information, the second number of bits of redundant coding information, and an indicator of the frame type of the first audio frame (see Fig.2A(160}, Fig.3, Fig.11 (1115,1110, 1135, 1130) and paragraph [0090], EVS source bits, FEC bits);

Greer fails to teach wherein the redundant coding information includes a high-band line spectral pair (LSP) indicator associated with high-band LSPs of the first audio frame, and wherein the high-band LSP indicator includes one or more bits having a particular value that indicates a particular operation for a decoder to perform to generate the high-band LSPs of the first audio frame.
Sung, however, teaches generating an LSP parameter when coding audio data packets (see Fig.3 (310), Fig.6 (601,603), paragraph [0006] and paragraph [0064]), wherein the LSP parameter indicates an operation for a decoder to recover a lost audio frame (see Fig.3 (310,330), Fig.6 (601,603), paragraph [0035-0036] and paragraph [0041-0042]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include into the redundant coding information a high-band line spectral pair (LSP) indicator associated with high-band LSPs of the first audio frame to indicate a particular operation for a decoder to perform to generate the high-band LSPs of the first audio frame. The motivation would be to regenerate a lost audio frame based on coded speech frequency information associated with the lost audio frame.
Regarding Claim 6, Greer teaches the method of Claim 4 but fails to teach wherein the redundant coding Information includes a gains hape indicator associated with a high-band gain shape of the first audio frame and setting a value of the gain shape indicator based on a correlation between a high-band portion of the first audio frame and a high-band portion of the second audio frame.
Sung, however, teaches using a code book index and gain value parameter to decode a lost audio data packet (see Fig.3 (310,330) and paragraph [0030]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the redundant coding information a gain shape indicator associated with a 
Regarding Claim 7, the rationale provided for the rejection of Claim 6 is incorporated herein.
Regarding Claim 8, the rationale provided for the rejection of Claim 6 Is incorporated herein.
Regarding Claim 9, Sung further teaches wherein when the first audio frame is not an unvoiced frame, setting the high-band gain frame indicator the a value indicating whether the high-band gain frame of the first audio frame corresponds to a codebook index Ina first portion of a codebook corresponding to high codebook Indexes or in a second portion of the codebook corresponding to low codebook indexes (see paragraph [0038]).
Regarding Claim 10, Greer teaches the method of Claim 4 but fails to teach wherein the redundant coding information includes a high-band line spectral pair (LSP) indicator associated with high-band LSPs of the first audio frame, and setting a value of the high-band LSP indicator based on a spectral distortion between the first audio frame and the second audio frame.
Sung, however, teaches coding the LSPs for audio data packets and regenerating a lost audio data packet based on the coded LSP Included in an audio data packet (see Fig. 6 (601), paragraph [0006] and paragraph [0064]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the redundant coding information a high-band line spectral pair (LSP) indicator associated with high-band LSPs of the first audio frame in the redundant coding information, and set a value of the high-band LSP indicator based on a spectral distortion between the first audio frame and the second audio frame. The motivation would be to regenerate a lost audio frame based on coded speech frequency information associated with the lost audio frame.
Claim 11, the rationale provided for the rejection of Claim 10 is incorporated herein.
Regarding Claim 14, Greer further teaches a de-jitter buffer configured to store audio frames received by the receiver (see Fig.28 (240) and paragraph [0073]).
Regarding Claim 15, Greer further teaches wherein the encoder comprises a primary encoding path (see Fig.2A (160), Fig.3 and paragraph [0090)).
Regarding Claim 16, Greer further teaches wherein the first number of bits of primary coding information are generated by the primary encoding path (see Fig.2A (160), Fig.3 and paragraph [0090]).
Regarding Claim 18, Greer further teaches wherein the encoder further comprises a redundant encoding oath that operates in parallel with the primary encoding path, and wherein the second number of bits of redundant coding information are generated by the redundant encoding path (see Fig.11 (1130,1135) and paragraph [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672